Appeal from an order of the Family Court, Oswego County (David J. Roman, J), entered July 17, 2006 in a proceeding pursuant to Family Court Act article 6. The order granted the motion of respondents and the Law Guardian to dismiss the amended petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner appeals from an order granting the motion of respondents and the Law Guardian to dismiss his amended petition seeking visitation with his child. Inasmuch as petitioner specified in the amended petition that he was seeking visitation with his child “during the time of his incarceration” and he was released from incarceration during the pendency of this appeal, the appeal is moot {see generally Matter of Demetrius B., 28 AD3d 1249, 1250 [2006], Iv denied 7 NY3d 707 [2006]). Present—Hurlbutt, J.P, Gorski, Lunn, Fahey and Peradotto, JJ.